Dykman, J.
(dissenting). This is an action under the statute for the recovery of damages for the death of the plaintiff’s intestate, who was an engineer in the employment of the defendant at the time of his death.
The deceased was driving a locomotive engine drawing a train of two cars upon the main line of the defendant’s railroad. At the place of the accident that main line connects with another line of railroad of the defendant, and a switch was maintained at the cross-over near the junction.
Upon reaching the switch the engine continued upon the main track, but the cars failed to follow and started upon the cross-over line, and as the engine and cars were thus pursuing divergent lines the engine was drawn over on its side and the engineer was killed.
*333The charge against the defendant is the inadequacy of the engine for the service in which it was engaged, and the faulty construction, want of repair and defective condition of the switch.
Neither of these charges was sustained by proof. There was no defect or fault in the construction of the switch. It was found partially opened and disordered after the accident, but that condition is not chargeable to tho defendant. The switch itself was of approved pattern and construction, and had borne the test of time and use, and appears to have been in order about an hour before the accident.
The engine had" been employed in the same service with the same engineer for several days, and was found adequate and sufficient for the same.
The testimony indicates malicious tampering with tho switch as the cause of the accident, but is entirely insufficient to charge the defendant with negligence in any respect.
The rulings at the circuit present no errors, and the complaint of the plaintiff was properly dismissed.
The judgment should be affirmed with costs.